DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “substantially similar height” recited in claims 1 and 11 is confusing and indefinite since it is not clear how to objectively define “similar”.  The scopes of the claim are confusing and indefinite.  Claims 2-10 and  12-17 inherit the rejection from their respective based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Ma et al (PN. 9,151,891) in view of the US patent application publication by Abe et al (US 2006/0215269 A1).
Ma et al teaches a metamaterial-based optical lenses that is comprised of a transparent substrate (the metamaterial portion of Figures 8(a) and 13A, or substrate shown in Figure 26), a metamaterial structures serves as the meta-surface disposed on a first region of one surface of the transparent substrate, and a plasmonic waveguide coupler (PWC, Figures 1(c) or metal portion, Figure 8(a)) serves as the light control member disposed on a second region of the one surface of the transparent substrate.  The metallic nature of the plasmonic waveguide coupler may be configured to prevent light transmission.  The first region is surrounded by the second region.  The light control member (PWC or metal) has the same height as the metastructure or the metasurface.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the light control member does not comprise plurality of material patterns that have “similar height” to that of meta-surface.  Abe et al in the same field of endeavor teaches a microlens array (11) that is formed on a first region of a substrate and a plurality of material patterns (7, Figures 4C and 5) formed on a second region of the substrate, with the second region surrounds the first region, wherein the plurality of material patterns (7) is an alignment mark, (please see paragraphs [0087] and [0110]).  The alignment mark (7) has same height as the microlenses array (11, Figures 4C and  5).  It would then have been obvious to one skilled in the art to apply the teachings of Abe et al to modify the metamaterial lenses to include light control member with a plurality of material patterns with an alignment mark for the benefit of providing an alignment mark to more accurately position the metamaterial optical lenses.  
With regard to claims 2-3, as shown in Figures 2-3 and 8(a) of Ma et al and in light of Abe et al as shown in Figure 4A and 5, the plurality of material patterns and the microlenses array may comprise the same material as each other.  With regard to claim 3, Abe et al teaches that the plurality of material patterns uniformly on the entire second region, (please see Figure 5).  
With regard to claim 4, Ma et al in light of Abe et al teaches that the meta-surface or the metamaterial structure comprises a plurality of meta-patterns that has dimension different from that of the plurality of material patterns, (please see Figure 8(a)). 
With regard to claims 5 and 6, Ma et al in light of Abe et al teaches that the metal or (PWC) may comprise metallic material such as silver that has the properties of reflection and absorption, (please see Figure 29 and column 3, lines 1-5).  
With regard to claims 9 and 10, as shown in Figure 8(a) of Ma et al in light of Abe et al, (Figure 5) there is a gap between the meta-surface and the light control member.  It does not teach explicitly that alternatively that the meta-surface and the light control member are overlap with each other.  It is obvious whether to provide a gap with certain dimension between the meta-surface and the light control member or to make them overlap with each other with certain dimension are considering to be obvious matters of design choices to one skilled in the art since they both function the same.  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al and Abe et al as applied to claim 1 above, and further in view of the patent issued to Katagiri et al (PN. 7,745,237).
The metamaterial lenses taught by Ma et al in combination with the teachings of Abe et al as described in claim 1 above has met all the limitations.  
With regard to claims 7 and 8, Ma et al in light of Abe et al teaches that the plurality of material patterns comprises alignment key patterns, (7, Figure 4C and 5, please see paragraph [0087] of Abe et al).  The metallic nature of the light control member (PWC) taught by Ma et al makes the light control member to be able to reflect and/or absorb light.  These references however do not teach that the light control member comprises either light absorption layer or light reflection layer cover the alignment key pattern.  Katagiri et al in the same field of endeavor teaches a reflective alignment key pattern (12b, Figure 10) that may be formed by having reflective film formed on the alignment mark (12b, please see column 8, lines 11-14).  It would then have been obvious to modify the  alignment mark of Ma et al in light of Abe et al to alternatively make the reflective alignment mark to have reflective film formed on the alignment mark.  Similarly, one skilled in the art would have the knowledge to alternatively have absorption layer or reflective layer also having absorption property formed on the alignment mark for the benefit of providing alternative manner to form the alignment mark.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Ma et al (PN. 9,151,891).
Ma et al teaches a metamaterial-based optical lenses that may be manufactured with the method steps as follows.  Ma et al teaches the manufacture method comprises the step of forming a material layer, such as metal-dielectric multilayer film, on one surface of the transparent substrate, (please see Figure 28), patterning the material layer.  Ma et al teaches, in Figures 8(a) and 13A, the patterning the material layer comprises forming a metastructures, serves as the meta-surface, on a first region of the one surface of the substrate and forming a light control member (metal portion of Figure 8(a) or PWC of Figure 13A), on a second region of the one surface of the transparent substrate wherein the first region is surrounded by the second region.  The light control member is formed to have substantially the same height to that of the meta-surface.  It is either implicitly true, as shown in Figure 28 or it is obvious to one skilled in the art that the forming of the meta-surface and the forming of the light control member are in the same method step for the benefit of reducing the manufacturing process.  

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al as applied to claim 11 above, and further in view of the US patent application publication by Abe et al (US 2006/0215269 A1).
The method for manufacturing a metamaterial-based optical lenses taught by Ma et al as described in claim 11 above has met all the limitations of the claims.  
With regard to claims 12 and 13, Ma et al teaches that the light control member or the metal or (PWC) portion may comprise metallic material such as silver that has the properties of reflection, (please see Figure 29 and column 3, lines 1-5) that configured to reflect light incident thereon.  This reference however does not teach explicitly that the light control member comprises a plurality of material patterns.  Abe et al in the same field of endeavor teaches a microlens array wherein a plurality of material patterns (7, Figure 4C and 5) may be formed in a second region of a substrate surrounding the lens array (11) for the benefit of providing alignment key pattern.  It would then have been obvious to one skilled in the art to apply the teachings of Abe et al to modify the metamaterial optical lenses to make the light control member with a plurality of material patterns for the benefit of providing alignment information for more accurately positioning the metamaterial optical lens.  
With regard to claim 14, Ma et al in light of Abe et al teaches that the plurality of material patterns uniformly distributed on the entire second region, (please see Figure 5 of Abe et al).  
With regard to claim 15, Ma et al in light of Abe et al teaches that the meta-surface comprises a plurality of meta-pattern and the light control member comprises a plurality of material patterns and the dimension of each of the plurality of metal pattern is different from that of the each of the plurality of material patterns, (please see Figure 8(a) of Ma et al and Figure 5 of Abe et al).  
With regard to claims 16 and 17, as shown in Figure 8(a) of Ma et al in light of Abe et al, (Figure 5) there may be a gap between the meta-surface and the light control member.  It does not teach explicitly that alternatively that the meta-surface and the light control member are overlap with each other.  It is obvious whether to provide a gap with certain dimension between the meta-surface and the light control member or to make them overlap with each other with certain dimension are considering to be obvious matters of design choices to one skilled in the art since they both function the same.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Ma et al (PN. 9,151,891) in view of the US patent issued to Abe et al (US 2006/0215269 A1).
Ma et al teaches a metamaterial-based optical lenses that may be manufactured in the method process shown in Figure 28.  In light of the metamaterial-based optical lenses shown in Figure 8(a), the manufacturing steps comprises forming a metastructure serves as the meta-surface on a light incident side of a substrate and forming a light control member (metal or PWC portion of Figures 8(a) and 13(A)), surrounding the meta-surface on the upper surface of the substrate.  The meta-surface or metamaterial structure is to perform a first operation, such as lens function, with respect to the light incident on an upper surface of the meta-surface, (please see Figure 8(a) and 13(A)).  
Ma et al teaches that the light control member or the metal or (PWC) portion may comprise metallic material such as silver that has the properties of reflection and/or absorption, (please see Figure 29 and column 3, lines 1-5) that configured to reflect or absorb light incident thereon.  This light control member therefore also performs a second operation such as absorbing the incident light.  This reference however does not teach explicitly that the light control member comprises a plurality of material patterns.  Abe et al in the same field of endeavor teaches a microlens array wherein a plurality of material patterns (7, Figure 4C and 5) may be formed in a second region of a substrate surrounding the lens array (11) for the benefit of providing alignment key pattern.  It would then have been obvious to one skilled in the art to apply the teachings of Abe et al to modify the metamaterial optical lenses to make the light control member with a plurality of material patterns for the benefit of providing alignment information to more accurately position the metamaterial optical lens.  In light of Abe et al, the light control member comprises a plurality of first patterns with the metallic reflection and absorption nature would perform a second operation such as absorption operation different from the first operation, with respect to light incident on a surface of the light control member.  
Ma et al in light of Abe et al further teaches that a gap may be formed between the meta-surface and the light control member.  Although this reference does not teach explicitly that the size of the gap, such modification would have been obvious design choice to one skilled in the art to achieve the specific function as desired.   


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872